Citation Nr: 1549257	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  12-04 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a chip fracture of the lower spine at L1.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his granddaughter

ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to October 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida.  A transcript of that hearing is of record.  The Veteran was represented at his hearing by Veterans Service Organization other than the American Legion, based on a previous appointment.  In light of the decision below, granting both claims in full, the Board finds that there is no prejudice to the Veteran and the failure to have the American Legion as the representative at the hearing constitutes harmless error.

The issue of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities was raised by the Veteran in a November 2013 statement and again during the September 2015 hearing before the Board.  This issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise as to whether the Veteran's current residuals of a chip fracture of the lower spine at L1 is related to his military service.

2.  The evidence is at least in relative equipoise regarding whether the Veteran's current erectile dysfunction is proximately due to his service-connected diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a chip fracture of the lower spine at L1 have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board is granting entitlement to service connection for residuals of a chip fracture of the lower spine at L1 and entitlement to service connection for erectile dysfunction, which constitutes a complete grant of the benefits sought on appeal.  Therefore, no discussion of VA's duties to notify and assist is necessary.

Entitlement to Service Connection

Service connection may be established for a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection will be granted when there is competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between the in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Additionally, service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

A.  Residuals of a Chip Fracture of the Lower Spine at L1

The Veteran is seeking entitlement to service connection for residuals of a chip fracture of the lower spine at L1 which he attributes to back injury he sustained during his military service.

As an initial matter, the Veteran's service treatment records show that he fell backwards while climbing a ladder in July 1967 and that he sustained an injury to his lumbar area.  He was subsequently hospitalized and treated for complaints of low back pain.  X-rays taken during the Veteran's hospitalization service revealed a slight anterior wedging of T11-T12 and L1 vertebrae of the spine.  Repeat x-rays showed an un-displaced chip fracture of the anterior lip of the L1 vertebrae.  During his period of hospitalization, the Veteran slipped and fell in the shower and re-injured his back.  He continued treatment and physical therapy for several months and was eventually released to light duty.  On discharge, the Veteran demonstrated full range of motion with low pain.  The Veteran re-injured his back while carrying 100 pound drums in April 1968.  However, his October 1968 separation examination failed to show any evidence of a back injury.

The Veteran's post-service private and VA treatment records show complaints of low back pain and diagnoses of degenerative joint and disc disease, spinal stenosis, lumbosacral spondylosis without myelopathy, and multilevel disc herniation of the thoracic spine.  The records also reflect that the Veteran underwent a lumbar laminectomy in 1998. 

On VA spine examination in December 2008, the Veteran reported that he fell backwards from a ladder on his ship during service and sustained a chip fracture at the L1 vertebrae of his back.  He reported that this injury resulted in hospitalization and physical therapy.  He also reported that he fell again during his hospitalization but that no new pathology was found when he was reevaluated in October 1967.  He indicated that he returned to light duty after he was discharged from the military hospital and that he continued light duty until he separated from military service.  He also reported that he worked air conditioning units after his military service until his back gave out in 2007.  He reported that he had a laminectomy in 1998.  Based on X-rays taken, the examiner provided a diagnosis of thoracic and lumbar degenerative joint and disc disease with lumbar radiculopathy.  Based on a review of the medical evidence of record, as well as a clinical evaluation of the Veteran, the examiner opined that the Veteran's multilevel lumbar spine degenerative joint and disc disease was less likely as not caused by or the result of his inservice injury.  In support of this opinion, the examiner observed the following:

While it is clear that pt sustained chip fracture of Ll vertebrae in 1967, he went to work in air conditioning after military service.  He had lumbar laminectomy in 1998.  Medical records are not available regarding this surgery to show what were the precipitating factors leading to the surgery.  Patient fell twice in 2007.  He is prone to falls since he was in the service.  MRI report in May 2007  . . . show[ed] multilevel disc disease in the lumbar spine.  I do not think the Ll chip fracture sustained while in [service] lead to the current multilevel lumbar disc disease.  There is gap of medical records from 1967 to 1998.  His occupation in air condition[ing] makes him a great risk to develop this lumbar condition.

The December 2008 VA examiner also opined that the Veteran's thoracic degenerative joint and disc disease was at least as likely as not caused by or a result of his inservice injury.  The examiner reasoned that the Veteran's service treatment records showed that he had an L1 chip fracture in 1967 and that X-rays of the thoracic spine in May 2007 showed T11 wedging with osteophytes.  The examiner indicated that the latter would be a progression of the former (chip fracture).  However, the examiner also stated that, the Veteran had 2 more falls in the interim which were documented after his military service.

In April 2011, the Veteran presented for another VA spine examination.  The Veteran reported that he continued to experience low back pain and decreased mobility.  After reviewing the Veteran's medical history and conducting a diagnostic evaluation of the Veteran's spine, the VA examiner provided a diagnosis of degenerative disc and joint disease of the lumbar spine status post fusion and thoracic spine disc herniation.  The examiner opined that there were no changes in the Veteran's condition since the December 2008 VA spine examination.  The examiner observed that the Veteran had a chip fracture of the T12 vertebra/L1 compression during active service in 1967 and that he worked in air conditioning maintenance and repair ever since he separated from military service.  The examiner noted that the Veteran's friend who had known him since 1989 reported that the Veteran always complained of back pain.  The examiner noted that this statement was made 20 years after the Veteran's release from active duty service and did not specify whether the Veteran complained of lower back pain or mid/upper back pain.  The examiner stated that the Veteran's multilevel thoracic herniation above T12 was not a sequela of his back injury inservice when he sustained a T12 compression.  The examiner observed that the Veteran was young at the time of the injury and that his thoracic herniation developed after service during the years that he worked on air conditioning units.  The examiner further noted that, at present, the Veteran mainly complained of lumbar pain with radiation to the lower legs (more on the left side) due to lumbar radiculopathy and not from the thoracic herniated discs.  However, the examiner did not provide a medical opinion regarding the etiology of the Veteran's residuals of chip fracture of the lower spine at L1and the examiner did not address whether the Veteran's current back disorders were related to his inservice back injury.

In September 2012, the Veteran submitted a private medical opinion from a Board Certified Orthopedic Surgeon, D. C., M.D.  In the private opinion letter, Dr. C. reported that the Veteran had been a patient of his for several years.  Dr. C. also stated that he had reviewed the Veteran's spinal clinical history, including the clinical record consultation sheet from 1967 which outlined and explained the Veteran's spinal injuries that occurred while he was on active duty.  Based on this review, Dr. C. opined, "Given the progression of the developmental and degenerative changes we see today, it is likely that the current conditions in the spine are related to injuries sustained in 1967, while on the U.S.S. CAVALIER, where injuries occurred to the spine."

Based on the foregoing, the Board finds the evidence is at least in relative equipoise regarding whether the Veteran's residuals of a chip fracture of the lower spine at L1 is related to his military service.  Therefore, service connection for residuals of a chip fracture of the lower spine at L1 is granted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

B.  Erectile Dysfunction

The Veteran asserts that he has erectile dysfunction proximately due to his service-connected diabetes mellitus, type II.  Given the favorable nature of the Board's decision on a secondary basis, the Board will not address the theory of direct service connection.

With respect to whether a current disability exists, the record reflects a diagnosis of erectile dysfunction during the pendency of the appeal.  As such, the Board finds that the Veteran has established a current disability for service connection purposes.

Moreover, there are four competent medical opinions of record addressing the relationship between the Veteran's current erectile dysfunction and his service-connected diabetes mellitus, type II.

On VA examination in April 2011, the VA examiner observed that the Veteran had a history of erectile dysfunction and the absence of ejaculation.  The examiner opined that the Veteran's current erectile dysfunction was caused by a psychological condition such as depression.  The examiner also listed "other cause" as a contributing factor.  The examiner noted that the Veteran was using oral medication to treat his erectile dysfunction but that, even with medication, he was unable to achieve vaginal penetration.  The examiner opined that the Veteran's erectile dysfunction was not a complication of his diabetes mellitus because the Veteran also had depression and chronic low back pain.  However, the examiner did not provide any further rationale in support of this opinion.

In May 2011, the Veteran presented for private treatment with his private physician, M. M., D.O.  Dr. M. observed that the Veteran had severe motor and sensory neuropathies which were related to his back disorders and complicated by his diabetes.  Dr. M. observed that electroencephalogram (EEG) studies showed bilateral lower peripheral neuropathy which has led to erectile dysfunction.  Dr. M. indicated that the Veteran had been taking medications for his erectile dysfunction that had been linked to his peripheral neuropathy and diabetes, as well as his underlying hypertension that he had for many years.  Dr. M. noted that the medicine for erectile dysfunction had not alleviated the condition.  Based on the foregoing, Dr. M. opined that the Veteran had erectile dysfunction secondary to diabetes mellitus and neuropathy along with coronary artery disease and peripheral vascular disease.  Dr. M. further noted that the Veteran had discontinued Viagra, Levitra, and other drugs as they had been ineffective for his erectile dysfunction associated with his hypertension, diabetes, and peripheral vascular disease.

The Veteran was afforded another VA examination in January 2012.  The VA examiner reviewed the evidence of record, including the May 2011 private treatment report from Dr. M.  The examiner noted that Dr. M. had provided an assessment of erectile dysfunction secondary to diabetes mellitus and neuropathy along with coronary disease and peripheral vascular disease.  Thereafter, the examiner opined that the Veteran's erectile dysfunction was less likely than not proximately due to or the result of the Veteran's service-connected diabetes mellitus, type II.  In support of this opinion, the examiner observed that there were numerous possible etiologies for the Veteran's erectile dysfunction.  Nevertheless, the examiner also noted that the Veteran had diabetes with peripheral neuropathy as well as a spinal pathology.  The examiner stated that loss of the cremasteric reflex found on examination in April 2011 suggests that there is a neurogenic etiology/component.  The examiner further stated that the Veteran's imaging studies did not show significant L1/L2 disease to suggest that his lumbar condition is the cause.  The examiner concluded that the most likely cause was his diabetes.

In June 2015, the Veteran submitted a private medical opinion from Dr. M.  In the opinion letter, Dr. M. indicated that the Veteran had been a long-standing patient who had erectile dysfunction long before he was examined in May 2011.  Dr. M. opined that the Veteran's erectile dysfunction has been related to his exposure to Agent Orange, as well as complications from his diabetes, coronary artery disease, and peripheral vascular disease.  Dr. M. also opined that the Veteran's chronic back issues and muscle atrophy were not related to his erectile dysfunction and should not be linked together in evaluating his condition.

Based on the foregoing, the Board finds that the objective medical evidence of record is at least in relative equipoise regarding whether the Veteran's erectile dysfunction is proximately due to his service-connected diabetes mellitus, type II.  Therefore, service connection for erectile dysfunction is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-56.












ORDER

Entitlement to service connection for residuals of a chip fracture of the lower spine at L1 is granted.

Entitlement to service connection for erectile dysfunction is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


